ON REHEARING GRANTED
By per curiam opinion dated June 2, 1975 this Court affirmed the trial court as the record failed to reveal that appellant’s plea of nolo contendere was entered with an appropriate reservation of right to appeal the trial court’s failure to suppress evidence. Appellant has subsequently filed a motion for permission to supplement the record, accompanied by a petition for rehearing, alleging that as a result of clerical error there was omitted from the record-on-appeal that portion of the transcript of the proceedings in the trial court reflecting that the appellant’s nolo contendere plea was conditioned on reservation of right to appeal. Upon granting the motion for permission to supplement the record we find that the right to appeal was appropriately reserved. Accordingly, we grant the petition for rehearing and consider the case on its merits.
Having carefully examined the record-on-appeal, as supplemented, and the briefs filed by able counsel, we fail to find that appellant has demonstrated error in the trial court. On the contrary, we find ample support for the warrantless search giving rise to the motion to suppress, the denial of which is the basis of this appeal. We, accordingly,
Affirm.
BOYER, C. J., and RAWLS and McCORD, JJ., concur.